—Judgment, Supreme Court, New York County (Myriam J. Altman, J.), entered January 6, 1994, which, after nonjury trial, awarded plaintiff the total sum of $113,851.23 under the guaranty agreement, unanimously affirmed, without costs.
A prima facie right to recover under a guaranty agreement is established by showing the execution thereof and a failure to pay in accordance therewith (117-14 Union Turnpike Assocs. v County Dollar Corp., 187 AD2d 357). The court properly found that both requirements had been met, and we perceive no basis for setting aside the determination made by the Trial Judge, who was in the best position to evaluate the credibility of the witnesses and determine the weight to be accorded to the documentary evidence submitted by the parties. Concur— Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.